Citation Nr: 0414941	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  96-29 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for left shoulder 
disability.

2.  Entitlement to service connection for skin disability.

3.  Entitlement to service connection for hearing loss 
disability.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran had active service from January 1977 to January 
1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from May 1995 and February 1996 rating decisions of 
the Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was previously before the Board.  In August 1998, 
the Board reopened the veteran's claims of entitlement to 
service connection for a left shoulder disability and a skin 
disability.  The claims of entitlement to service connection 
for a left shoulder disability, a skin disability, a 
psychiatric disability, hearing loss, and hypertension were 
remanded for further development.

In June 2003, the Board remanded the case to the RO for 
additional development.  


FINDINGS OF FACT

1.  The veteran's left shoulder acromioclavicular joint 
injury had its onset in service.  

2.  The veteran's generalized perivascular dermatitis, tinea, 
and urticaria had its onset in service.  

3.  The veteran does not have hearing loss disability.

4.  The veteran does not have hypertension.

5.  The veteran's psychiatric disability is unrelated to any 
incident of service.


CONCLUSIONS OF LAW

1.  A chronic left shoulder acromioclavicular joint injury 
was incurred in peacetime service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2003).

2.  Superficial perivascular dermatitis, tinea, and urticaria 
were incurred in peacetime service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2003).

3.  Hearing loss disability was not incurred or aggravated in 
peacetime service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.385 (2003).

4.  Hypertension was not incurred or aggravated in peacetime 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).

5.  Psychiatric disability was not incurred or aggravated in 
peacetime service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159 (2003).  The record shows 
that VA has met its duties.  The veteran was notified of 
evidence and information needed to substantiate and complete 
his claim and who had what duties in numerous items of 
correspondence including the June 2003 VCAA letter to him.  
The June 2003 VCAA letter advised him that VA was sending him 
that letter to provide him an opportunity to submit 
additional evidence; what information or evidence VA still 
needed from him; the circumstances under which VA would 
attempt to obtain evidence on his behalf; what the status of 
his claim was and how he could help; and what the evidence 
must show to support his claim.  He was advised that it was 
his responsibility to make sure that VA received all 
requested records that are not in the possession of a federal 
department or agency.  He was advised that he could take 
longer than 30 days to send any additional evidence and that 
he should try to submit it within a year and that if he did 
not, he might lose money.  This notice coincided with the 
June 18, 2003 supplemental statement of the case.  
Furthermore, the Board's August 1998 remand had advised him 
that he had a duty to submit evidence such as a current 
diagnosis by a competent medical professional and evidence of 
a nexus between current disability and service by a competent 
medical professional.  The February 1997 supplemental 
statement of the case had advised him that he had an 
opportunity to make any comment he wanted.  He had provided 
testimony during a hearing at the RO in September 1996.  In 
that hearing, his representative told him that if he had any 
evidence which tied his hearing loss to service he should 
submit it to VA.  

The Board concludes that the discussions in the 
correspondence sent to the veteran informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2003).  Service medical records, VA medical records and 
examination reports and private treatment records have been 
obtained.  The veteran's October 1994 claim form had 
requested pertinent information from him, and in November 
2001, the veteran stated that he had no additional evidence 
to provide at that time.  Reasonable attempts were made to 
obtain identified relevant evidence.

VA's development and adjudication of the veteran's claim were 
consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no further action 
is necessary.  VA's duties have been fulfilled.

Pertinent law and regulations

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303 and 3.304 
(2003).  Service connection may be established for disease 
diagnosed after discharge when all of the evidence including 
that pertinent to service establishes that it was incurred in 
service.  38 C.F.R. § 3.303.  Service connection may be 
granted on a secondary basis if a claimed disability is found 
to be proximately due to or is the result of a service-
connected disease or injury.  38 C.F.R. § 3.310 (2003); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2003).  

Hypertension will be presumed to have been incurred in 
service if manifest to a degree of 10 percent within one year 
of discharge from a period of service.  
38 U.S.C.A. §§ 1101(3), 1112(a), 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).

Analysis

Left shoulder

A May 1978 service emergency room medical record reports that 
the veteran sustained an injury to his left shoulder that 
morning while playing basketball.  He complained of pain 
while moving the arm.  Clinically, his left shoulder was 
without deformity.  He could put the palm of his hand in back 
of his neck without difficulty.  There was moderate 
tenderness near the acromioclavicular joint and a normal 
range of abduction.  X-rays revealed no dislocation or 
fracture.  The appraisal was left shoulder sprain.  A sling 
and left shoulder sash were prescribed.  

An August 1979 service medical record reveals that the 
veteran reported a knot on his shoulder for one week.  He 
complained of pain with dealing cards, and then noticing a 
knot.  He had had a football injury.  Clinically, he had a 
full range of motion.  The assessment was grade 2 
acromioclavicular joint separation.  

On service discharge examination in October 1979, the veteran 
reported having or having had swollen or painful joints and a 
painful or trick shoulder or elbow.  He also stated that he 
had been advised to have an operation on his left shoulder at 
age 21.  The examiner's summary and elaboration was that the 
veteran had multiple somatic complaints and occasional left 
shoulder pain.  Clinical evaluation of his upper extremities 
was normal.  

In an October 1994 claim, the veteran reported that he had 
had a left shoulder condition which had been the result of 
being hit by a private automobile in the Panama Canal Zone in 
the summer of 1978.

An October 1994 VA radiographic report indicates that X-rays 
of the left shoulder revealed a small bony process near the 
superior aspect of the acromial process of the left scapula 
at the level of the acromioclavicular joint suggestive of 
shoulder impingement syndrome.  

On VA examination in January 1995, the veteran reported that 
in 1978, he had an acromioclavicular joint separation and 
wore a sling, and then he hurt it again playing football.  He 
had slight elevation of his distal left clavicle.

A January 1995 VA medical record reports left shoulder pain 
for 15 years, starting when the veteran was in a car 
accident.  Ever since then he had been having pain with 
overhead activity.  Physical examination revealed mild 
tenderness of the acromioclavicular joint and mild pain with 
circumduction.  X-rays revealed no bony abnormality.  The 
assessment was impingement.  Physical therapy was 
recommended.  A March 1995 VA medical record reports a 
painful shoulder on and off for 7 years.  

In June 1996, the veteran stated that he received left 
shoulder treatment in the Panama Canal Zone.  He had gone to 
the army hospital there several times and was treated.  He 
went to doctors and they could not determine what the problem 
was.  Therefore, they put him on special duty with the 
recreation center.  He had been hit by an automobile and had 
hurt his shoulder several times playing sports and over a 
period of time it just seemed to get worse.  He walked around 
with his arm in a sling for a period of time.  He had been to 
a chiropractor for a short period of time when he got back 
home.  He had been last treated for it several years back.  
He did not hurt his shoulder any time after service that he 
could recollect.  

The evidence shows that in May 1978 the veteran had an injury 
to his left shoulder which produced moderate tenderness over 
the acromioclavicular joint and that the appraisal was a left 
shoulder sprain.  A sling and sash were prescribed.  In 
August 1979, he had a knot near his acromioclavicular joint 
which was assessed as a grade 2 acromioclavicular joint 
separation.  He complained of occasional left shoulder pain 
on service discharge examination in October 1979, and he 
reported that he had been advised to have an operation on it 
at age 21.  

At the time of the January 1995 VA treatment, he had mild 
tenderness of the acromioclavicular joint.  The diagnosis was 
first degree left acromioclavicular separation.

A July 1999 letter from a private physician states that the 
veteran had surgery at a VA hospital in 1997 for what sounded 
like impingement syndrome.  Currently, the assessment was 
left rotator cuff tendinitis status post previous shoulder 
surgery.

The Board finds that the veteran's statements that he has had 
continued trouble with his shoulder since service are 
credible, and that the left shoulder acromioclavicular joint 
disease which has been identified after service had its onset 
in service.  

The severity of the injury originally in May 1978, the fact 
that he had symptoms in the exact same location again in 
August 1979, and the fact that on service discharge 
examination he complained of occasional left shoulder pain 
and reported that he had been advised to have surgery, are 
probative of service incurrence of a chronic left shoulder 
injury. The preponderance of the evidence including the 
October 1994 VA X-ray evidence at the level of the 
acromioclavicular joint suggestive of shoulder impingement 
syndrome and the tenderness of the acromioclavicular joint on 
VA treatment in January 1995, points to a chronic left 
shoulder injury which started in service.  

There is negative evidence in this case, such as the fact 
that the veteran's upper extremities were normal on service 
discharge examination, and the fact that no records dating 
between service and 1994 documenting continued disease since 
service have been submitted.  However, a preponderance of the 
evidence, including the service medical records, the January 
1995 VA treatment report, and the veteran's statements, shows 
that a chronic injury occurred in service.

The preponderance of the evidence supports the claim.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).

Skin disease

Service medical records show that in service in January 1978, 
the veteran was assessed with numerous insect bites with 
central lesions which were pruritic.  In April 1978, he had a 
rash on his arm, leg, and face.  He complained of an itching 
rash.  A rash on his back looked like ringworm.  The 
impression was insect bites.  

Later in April 1978, the veteran stated that his wheals had 
no relief from Benadryl.  He had wheal formation on his arms, 
face, and legs.  The assessment was hives.  

In July 1978, the veteran was reported to have insect bites 
on his arm and leg and to have visited before with the same 
problem.  Treatment with Benadryl and Atarax had done no 
good.  He requested to see a physician's assistant.  Insect 
bites and allergic reaction were assessed.  Later that month, 
the veteran stated that hydrocortisone cream which he had 
been prescribed on the last visit did not help.  Clinically 
he had raised circinated lesions with central depression, no 
breaks in the skin, no exudate, and no tenderness.  The 
assessment was possible erythema multiforme verses allergy.  

In August 1978, the veteran complained of sore feet for 2 
days.  His feet were tender and the assessment was athlete's 
foot.  

In late August 1978, the veteran was referred to a service 
allergy clinic for a 2 month history of allergic like 
reaction with raised circinated lesions of both arms and 
pruritus.  It was stated that it would recur and remit.  The 
provisional diagnosis was rule out allergy verses erythema 
multiforme.  The allergy clinic consultant's assessment was 
urticaria which was probably idiopathic.  

In October 1978, service clinical evaluation revealed 
urticarial wheals on the veteran's arm.  He complained of a 
rash on his crotch which was assessed as tinea cruris.  
Laboratory study of the groin rash revealed many fungal 
elements and bacteria.  Later that month, he was noted to 
have urticarial wheals on his arms.  

In January 1979, the veteran was reported to have bacterial 
infection in his pubic area.  Two days later, it was noted 
that he had been worked up in the allergy clinic for bumps on 
his arms which had started while he was in the field.  
Clinically, he had elevated areas.  The assessment was 
allergic dermatitis.  

In July 1979, the veteran complained of an itching groin rash 
for 1 week.  Physical examination revealed a flat scaly 
lesion on his left thigh.  The impression was fungal 
infection.  

Later in July 1979, the veteran was assessed with mild 
pseudofolliculitis barbae.

In August 1979, the veteran was noted to have several areas 
of tinea versicolor.  Acne was noted in September 1979.  

On service discharge examination in October 1979, the veteran 
reported that he had or had had skin diseases and that he was 
on medication for acne.  The examiner elaborated that he had 
multiple somatic complaints.  Clinical evaluation revealed 
his skin to be normal.  

A September to October 1994 VA hospital discharge summary 
states that physical examination revealed a pruritic rash 
over the veteran's face, trunk, arms, and legs, and that he 
reported that this had been present for approximately 17 
years.

On VA evaluation in November 1994, the veteran reported that 
he had had a rash all over his body since 1979, but that it 
had flared up again for the past month.  Clinically, he had 
multiple papular lesions over his entire body.  The 
impression was generalized non-specific dermatitis.  Later 
that month, he had a rash on his right femur and arm.  A 
dermatology clinic consultation was scheduled.  

A November 1994 to February 1995 VA hospital discharge 
summary reports a diagnosis of dermatitis (rule out atopic 
dermatitis).  

On VA examination in January 1995, the veteran reported 
developing a generalized rash beginning in 1978 in the Panama 
Canal Zone.  He had had a lot of medical evaluations but was 
never given a profile.  The rash was progressing over the 
years.  A VA dermatologist had taken a biopsy in November 
1994.  The rash itched, burned, hurt, and was painful.  There 
were multiple raised red papular lesions from 1 to 10 
millimeters.  Some of them looked like urticaria.  They were 
worse on his elbows, knees, and buttocks, but he also had 
them on his legs and feet and in the webs of his fingers.  
There were no lesions on the bottom of his feet or palms.  
There were severe excoriations around all lesions.  He had 
lesions on his face and forehead and in the area of his 
scalp.  The impression was superficial perivascular 
dermatitis, generalized, by biopsy.

On VA dermatology evaluation in March 1995, the veteran had a 
rash from his upper chest to his neck.  Clinically, he had 
irregular hypopigmented patches on those areas.  The 
assessment was severe tinea versicolor.

On VA dermatology clinic evaluation in April 1995, the 
veteran had excoriated papulo-squamous eruptions on his 
buttocks, testicles, and face.  He complained that they were 
persistent and severely pruritic.  The assessment was drug 
eruption verses cholinergic urticaria.  

In October 1995, the veteran stated that he had provided a 
lot of the treatment himself since service for his 
superficial perivascular dermatitis condition.

During the veteran's hearing at the RO in September 1996, he 
testified that his first skin treatment was in 1978 and that 
his problem had been diagnosed as several things.  In 1978, 
they called it an allergic reaction to insect bites.  He 
stated that the rash comes and goes, and that it is the same 
one now.  

The Board finds that service connection is warranted for 
generalized perivascular dermatitis, tinea, and urticaria.  
The veteran was suspected to have insect bites, tinea, 
allergic reaction, urticaria, and allergic dermatitis in 
service.  After service, on VA examination in January 1995, 
in-service history is reported and he was diagnosed with 
perivascular dermatitis after clinical examination.

The Board finds that the veteran's skin disease has persisted 
since service even though the service discharge examination 
report states that clinical evaluation of the skin was 
normal.  The veteran had lesions in various locations over 
long periods in service with a record of various assessments 
and treatment not being effective.  After service lesions in 
various locations are shown.  Some of them looked urticarial 
as had some in service.  Pruritus is present as it had been 
in service.  The Board concludes that it is more likely than 
not that what is currently being diagnosed as generalized 
perivascular dermatitis, tinea, and urticaria is the same 
skin disease which began in service and was diagnosed as 
insect bites, allergic reaction, urticaria, and tinea in 
service.  Service connection should be granted for 
generalized perivascular dermatitis, tinea, and urticaria.

Hearing loss disability

Service medical records do not show treatment for hearing 
loss.  On service discharge examination in October 1979, the 
veteran denied having or having had ear trouble and hearing 
loss.  Clinical evaluation of the veteran's ears was normal.  
Pure tone thresholds, in decibels, were as follows:




HERTZ


500
1000
2000
4000
RIGHT
10
5
5
5
LEFT
10
10
10
10

On VA evaluation in March 1995, the veteran had no problem 
with speech or hearing.  

In October 1995, the veteran claimed ear problems - hearing 
loss.  

In June 1996, the veteran stated that hearing loss initially 
surfaced while on active duty, and that his service medical 
records should point it out and substantiate it.

During the veteran's September 1996 hearing, he testified 
regarding hearing loss.  He stated that he had talked to 
doctors at the Tuskegee VA Medical Center about headaches and 
ringing in his ears, and that while he had been in the guard, 
he had been in artillery.  He had not had a hearing test 
recently.

In this case, the evidence does not show hearing loss 
disability as defined by 38 C.F.R. § 3.385 either in service 
or currently.  A service-connection claim must be accompanied 
by evidence which establishes that the claimant currently has 
the claimed disability.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  The most probative evidence consists of the 
October 1979 service discharge examination and the March 1995 
VA medical record showing no hearing loss disability.  The 
veteran's statements do not show hearing loss disability as 
defined by 38 C.F.R. § 3.385 or relate it to service.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.

Hypertension

Service medical records do not report a diagnosis of 
hypertension.  An October 1978 service medical record reports 
a blood pressure of 140/80.  On service discharge examination 
in October 1979, the veteran denied having or having had pain 
or pressure in his chest, palpitation or pounding heart, 
heart trouble, and high or low blood pressure.  Clinical 
evaluation of the veteran's heart and vascular system was 
normal, his blood pressure was 110/60, and a chest X-ray was 
negative.

On examination during VA hospitalization from September to 
October 1994, the veteran's blood pressure was 146/94.  

On VA evaluation in November 1994, the veteran's blood 
pressure was 150/90.  On examination during VA 
hospitalization from November 1994 to February 1995, the 
veteran's blood pressure was 139/100.  

On VA evaluation in January 1995, the veteran's blood 
pressure was 130/88.  On VA evaluation in March 1995, the 
veteran's blood pressure was 140/82.  In June 1996, the 
veteran stated that hypertension initially surfaced while on 
active duty, and that his service medical records should 
point it out and substantiate it.

During the veteran's September 1996 hearing, he testified 
that he was not treated for or diagnosed with hypertension 
while on active duty, and that he was told that he had 
hypertension at the Tuskegee VA Medical Center in October 
1994 while he was in the guard.  He was now taking medication 
for it. 

In this case, the veteran has not submitted competent 
evidence of hypertension or of a relationship between it and 
service or between it and his service-connected skin 
disability.  The evidence does not diagnose it.  The most 
probative evidence is the October 1979 service discharge 
examination report which shows a normal heart and vascular 
system, a negative chest X-ray, and a blood pressure of 
110/60.  The veteran is not competent to indicate that he has 
hypertension, or to indicate its cause, as he is a layperson.  
Medical evidence is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 
93 (1993).  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.

The Board notes that the veteran was informed that it was his 
duty to submit evidence of a diagnosis and evidence of a 
nexus to service.  Despite such notice, the veteran did not 
submit evidence of a diagnosis of hypertension or evidence of 
a nexus to service.  

Psychiatric disability

Service medical records do not report psychiatric problems.  
On service discharge examination in October 1979, the veteran 
denied having or having had depression or excessive worry and 
nervous trouble of any sort.  On clinical evaluation, he was 
normal psychiatrically.

A September to October 1994 VA hospital discharge summary 
reports a diagnosis of anxiety with depression.  A November 
1994 to February 1995 VA hospital discharge summary reports a 
past history of anxiety and depression.  

On VA examination in January 1995, the veteran reported that 
he was tense and nervous and that his skin rash is worse when 
he is nervous.  

A July 1995 VA medical record reports an assessment of 
dysthymic disorder.  

In June 1996, the veteran stated that his nervous condition 
initially surfaced while on active duty and that his military 
medical records should point this out and substantiate it.  

The veteran testified in June 1996 that he has a nervous 
condition manifested by itching, scratching, and breaking out 
with whelps and skin discoloration.  He was not treated for a 
nervous condition in service but he would become very 
irritable and nervous and scratch and itch when he had a skin 
rash.  Transcript (T.) at 10.  He was reassigned in service 
after his skin condition broke out, but the rash did not 
clear up and his nervous condition did not get any better.  
Transcript (T.) at 12.  He was first treated for a nervous 
condition in 1994.  T. 14 

In this case, a psychiatric disorder is not shown in service 
and was first diagnosed in 1994.  The veteran has not 
submitted any competent evidence of a nexus between his 
psychiatric disability and any incident of service origin 
including his service-connected skin disability.  The most 
probative evidence are the service medical records which do 
not show psychiatric problems, and the October 1979 service 
discharge examination report which shows a normal psychiatric 
evaluation and that the veteran denied pertinent complaints 
and history.  

Since the veteran is a layperson, he is not competent to 
indicate when psychiatric disease had its onset or what its 
cause was.  Medical evidence is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.


ORDER

Entitlement to service connection for a left shoulder 
acromioclavicular joint injury is granted.

Entitlement to service connection for generalized 
perivascular dermatitis, tinea, and urticaria is granted.

Entitlement to service connection for a hearing loss 
disability is denied.

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for psychiatric disability 
is denied.




	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



